Title: From George Washington to Thompson & Veitch, 30 August 1799
From: Washington, George
To: Thompson & Veitch



Gentlemen
Mt Vernon 30th Augt 1799

Not sending to the Post Office every day, is the cause of my not acknowledging the receipt of your letter of the 27th instant sooner.
I now enclose you a check on the Bank of Alexandria, in discharge of my acceptance of William Auge Washington’s draught on me for $500 in favor of Messrs Waltr Roe & Co.
If you know of any Vessel bound to Falmouth (England) I should ⟨be⟩ glad to send Mr Hambly a few Hams—At all times I should be happy to see you at this place, being Gentlemen Your Obedt Hble Servant

Go: Washington

